Citation Nr: 0803548	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 12, 1992, rating decision which granted a 100 percent 
evaluation for post-traumatic stress disorder (PTSD) and 
assigned an effective date of May 1, 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1942 to January 
1946 and from February 1948 to June 1952.  He also have 
various periods of service with the National Guard.  The 
appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The appellant and her daughter testified before the 
undersigned via videoconferencing technology in May 2007.  A 
transcript of the hearing has been associated with the 
record.


FINDINGS OF FACT

1.  The unappealed rating decision of March 1992, which 
assigned an effective date of May 1, 1990 for the 100 percent 
evaluation for PTSD was adequately supported by the evidence 
then of record.

2.  The appellant has failed to establish any error of fact 
or law in the March 1992 rating decision.



CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 3.105(a) (2007); Simmons v. Principi, 
17 Vet. App. 104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

The U. S. Court of Appeals for Veterans Claims has held that 
reversal or revision of prior decisions due to CUE is not a 
claim but a collateral attack on a prior decision.  Thus, one 
requesting such reversal or revision is not a claimant within 
the meaning of the VCAA and consequently, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).   

Analysis

In essence, the appellant seeks an effective date earlier 
than May 1, 1990 for the grant of a 100 percent evaluation 
for the veteran's PTSD.  Her argument is that the veteran's 
symptoms had been severe for many years prior to his 
hospitalization in May 1990 and that the higher evaluation 
was warranted before that date.

Service connection for PTSD was granted in December 1985, and 
a 30 percent evaluation was assigned.  In August 1986 the RO 
awarded a 50 percent evaluation for PTSD.  June 1988 and 
August 1990 rating decisions continued the 50 percent 
evaluation.  

The veteran submitted a claim for increase in June 1990.  An 
October 1991 rating decision granted a 70 percent evaluation 
from May 1, 1990.  The RO established the effective date 
based on the veteran's admission to a VA facility for 
treatment of his PTSD in May 1990.  

The Board  notes that prior to the veteran's May 1990 
hospitalization, the evidence of treatment for or evaluation 
of the veteran's PTSD dates to a May 1988 VA examination.

The March 1992 rating decision in question awarded a 100 
percent evaluation, also effective from May 1, 1990.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error.  In order for a claim of clear and 
unmistakable error to be valid, there must have been an error 
in the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc).  Evidence that was not 
of record at the time of the decision cannot be used to 
determine whether CUE occurred.  Porter v. Brown, 5 Vet. App. 
233 (1993).

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

Final RO decisions are entitled to a presumption of 
validity.  Berger v. Brown, 10 Vet. App. 166, 169 (1997).  
The party bringing a CUE challenge to a final RO decision 
bears the burden of proving that the decision was based on a 
clear and unmistakable error. Id.  This burden is not 
satisfied by the mere assertion that the decision contained 
CUE; instead, the party must describe the alleged error "with 
some degree of specificity" and must provide persuasive 
reasons "as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  Pierce v. Principi, 240 F.3d 1348 
(2001). 

The appellant has argued that the veteran's PTSD warranted a 
100 percent evaluation prior to his hospitalization in May 
1990.  She points to a December 1986 letter to the veteran 
which denies his request for vocational rehabilitation based 
on his multitude of medical problems and alleges that failure 
to take such determination into account was error.  To the 
extent that these assertions allege a failure to properly 
weigh the evidence, they do not rise to a valid allegation of 
CUE.

The appellant has also argued that the veteran, through the 
years, made numerous claims for higher evaluations of his 
PTSD.  However, the RO addressed these claims and in each 
case, the veteran was apprised of the determinations and his 
right to appeal.  He did not appeal and those determinations, 
including the RO's March 1992 assignment of the 100 percent 
evaluation and effective date of May 1, 1990.  As such the 
previous decisions are final in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105.  

The appellant also argues that VA failed in its duty to 
assist when it did not consider all pertinent records and 
evidence in establishing an effective date for the 100 
percent evaluation of the veteran's PTSD.  However, 
assertions of failure in the duty to assist do not constitute 
a valid allegation of CUE.  

Moreover, the argument that the veteran should have been 
assigned a higher rating from as early as December 1985 again 
amounts to an argument based on how the evidence should have 
been weighed.  Such an assertion does not rise to a valid 
allegation of CUE. 

None of the appellant's arguments have described any error 
of fact or law in the March 12, 1992 decision which meets 
the restrictive definition of CUE.  Having determined that 
the appellant's assertions do not raise a valid allegation 
of CUE, the Board must dismiss the motion for revision 
without prejudice to refiling.  See Simmons v. Principi, 17 
Vet. App. 104 (2003).


ORDER

The motion for revision of the March 12, 1992, rating 
decision on the basis of clear and unmistakable error is 
dismissed without prejudice.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


